CONCURRING OPINION.
I concur in the disallowance of the exemption claimed on the $25,000 placed by the appellant in the trust fund, set forth in the main opinion; but solely on the ground that the trust was revocable at the appellant's pleasure, resulting in its having the power, if it desired, to revoke the trust immediately, thereby reacquiring the $25,000 and any accretions earned therefrom by the trustees. Had the trust been irrevocable, I am not prepared to say that the exemption claimed because of its creation should not be allowed. *Page 747